Citation Nr: 0121249	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  01-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for low back pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for a left arm 
condition.

6.  Entitlement to service connection for inguinal hernias.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
December 1956, and from January to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  In September 1998, the RO denied service connection for 
bilateral hearing loss, low back pain, a left arm condition, 
and inguinal hernias.  The veteran was notified of the 
decision and he appealed to the Board for review.

2.  The Board issued a decision in February 2000 that found 
that the veteran had not presented a well-grounded claim for 
the issues of entitlement to service connection for bilateral 
hearing loss, a left arm condition, low back pain, and 
inguinal hernias.

3.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted in 
November 2000.  

4.  Through the enactment of the VCAA, and based on 
additional guidance via VAOPGCPREC 3-2001, the Board's 
February 2000 decision is treated as though it does not 
exist. 

5.  The veteran submitted a petition to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
and lower back pain. 

6.  The RO's original decision of September 1998 is not 
final.

7.  The Board lacks jurisdiction over the claim concerning 
new and material evidence because a final decision does not 
exist.


CONCLUSION OF LAW

The veteran's claim for whether new and material evidence has 
been submitted sufficient to reopen his claim for entitlement 
to service connection for bilateral hearing loss and low back 
pain is dismissed for lack of jurisdiction of the Board over 
the claim.  38 C.F.R. § 20.1400 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1998, the RO issued a decision that denied 
service connection for hearing loss, low back pain, a left 
arm condition, and inguinal hernias.  The veteran was 
notified of that decision and he appealed to the Board for 
review.  The Board issued a decision in February 2000; in 
that decision, the Board denied service connection for all 
four issues.  The Board concluded that the veteran had not 
presented a well-grounded claim for the four issues, and 
because the claim was not well-grounded, the VA had no 
statutory duty to assist the veteran in the development of 
his claim.  The veteran received the Board's decision and he 
did not appeal the case nor did he request reconsideration 
thereof.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000)(per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The new law further provided that a claim 
denied as not well-grounded between July 14, 1999, and 
November 9, 2000, such as the four issues decided by the 
Board in February 2000, could be readjudicated under the 
provisions of the new law.  See VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

Notwithstanding the change that occurred in November 2000, 
the veteran submitted a request to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
and a lower back disability in January 2001.  The veteran 
provided additional written statements concerning his claim 
along with a written statement from his treating physician.  
Also, in conjunction with the veteran's claim, his recent VA 
medical treatment records were obtained and included within 
the claims folder.  Upon reviewing the claim, the RO 
concluded that new and material evidence had not be submitted 
sufficient to reopen the veteran's claim involving hearing 
loss and a lower back disability.  The veteran received 
notification of the RO's decision and he has appealed to the 
Board for review.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
decision as to which an appeal is not initiated and perfected 
is final.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been provided, a timely filed substantive 
appeal.  38 C.F.R. § 20.202 (2000).  A claimant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  A 
substantive appeal must be filed within 60 days of mailing of 
the SOC, or within the remainder of the one-year period from 
notice of the action appealed, whichever is longer.  38 
C.F.R. § 20.302(b) (2000).  A determination of which the 
claimant is properly notified is final if an appeal is not 
perfected as provided in 38 C.F.R. § 20.302 (2000).  See 38 
C.F.R. § 20.1103 (2000).

Decisions of the Board are final and not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104 (West Supp. 2000); 38 C.F.R. § 3.156(a) (2000); 
Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As noted, there must be a final decision.  The original 
decision by the RO was not "final" until after the Board 
issued its February 2000 decision.  Yet, in January 2001, the 
VA Office of General Counsel issued an opinion addressing 
claim readjudication under the Veterans Claims Assistance Act 
of 2000.  In that opinion, the General Counsel stated that 
when a prior Board opinion is readjudicated under section 
7(b) of the Veterans Claims Assistance Act, vacation of the 
prior Board decision is not required.  The General Counsel 
opined that it appeared unnecessary for the Board to vacate 
its decision on every case to be readjudicated under section 
7(b).  As a practical matter, the decision will be treated as 
if it has no effect (emphasis added).  The General Counsel 
further advised the agency of original jurisdiction to note 
the fact that a superior tribunal had also denied the claim 
and cite section 7(b) of the Veterans Claims Assistance Act 
as authority for deciding the claim again, "as if the denial 
or dismissal had not been made," regardless of the decision 
of the superior tribunal.  See VAOPGCPREC 3-2001.  

The RO's September 1998 decision was not final until after 
the Board's February 2000 decision.  Pursuant to VAOPGCPREC 
3-2001, the Board's previous decision does not have any 
effect; i.e., it is treated as though it never was issued.  
As such, a final decision on the merits of the veteran's 
claim for entitlement to service connection for a lower back 
disability and a bilateral hearing condition does not exist.  
Consequently, there is no final decision for either the RO or 
the Board to review on the basis of new and material 
evidence.  Under such circumstances, the Board does not have 
jurisdiction to adjudicate the merits of the whether new and 
material evidence has been submitted, and these two issues 
are dismissed without prejudice.


ORDER

1.  Because a final decision on the merits of the claim for 
entitlement to service connection for bilateral hearing loss 
does not exist, the Board lacks jurisdiction over the claim 
for whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss, and the claim 
is dismissed.  

2.  Because a final decision on the merits of the claim for 
entitlement to service connection for low back pain does not 
exist, the Board lacks jurisdiction over the claim for 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for low back pain, and the claim is 
dismissed.  


REMAND

With respect to the other four issues listed on the front 
page of this decision, the Board liberally construes the 
veteran's and his representative's pleadings as a request for 
a readjudication of those issues pursuant to the VCAA.  The 
Board further believes that those four issues are 
"inextricably intertwined" with the claim currently before 
the Board.  As such, they must be remanded to the RO for the 
purpose of additional development in accordance with Harris 
v. Derwinski, 1 Vet. App. 180 (1991), and the VCAA.  The 
claim for entitlement to service connection for the four 
listed disabilities and/or conditions must be readjudicated 
by the RO as if the original adjudication had never been 
made.

Also, because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, when the RO receives 
this remand, it should ensure that the notice and duty to 
assist provisions contained in the new law have been complied 
therewith.  See Veterans Claims Assistance Act of 2000 
[VCAA], Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Additionally, the evidence of record does not provide the 
medical information necessary for the Board to render 
findings of medical fact regarding whether the veteran now 
suffers from any of the claimed disabilities, conditions, or 
diseases, and if those maladies are related to the veteran's 
military service.  Such information is required by the 
Veterans Claims Assistance Act.  Therefore, on remand the 
veteran should be afforded appropriate VA examination to 
identify and comment on the etiology and existence of the 
claimed disabilities, conditions, and diseases.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (2000) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2000) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on remand the 
veteran should be afforded various comprehensive VA 
examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The RO should request that the 
veteran provide a list of those who have 
treated him for the following conditions:  
bilateral hearing loss, low back pain, 
inguinal hernias, and a left arm 
condition.  After the list is submitted 
by the veteran, the RO should make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities.

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

The veteran and his representative should 
be informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2000).

3.  The veteran should be scheduled for 
VA examinations of the ears, lower back, 
and left arm.  He should also receive an 
internal medicine examination with 
respect to his claim concerning multiple 
inguinal hernias.  The examiners should 
be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiners are asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.

The examiners should identify all 
disabilities found, and the examiners 
should express an opinion as to whether 
any of the found disabilities are related 
to the veteran's military service or any 
incident therein.  If a conclusion can 
not be made concerning whether the found 
disabilities are related to the veteran's 
military service, the examiners should 
then discuss the etiology of each found 
condition.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When it 
is satisfied that the record is complete 
and that the examinations are adequate 
for rating purposes, the claim should be 
forwarded to the RO.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


